DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Bruckner on 6/13/2022.

The application has been amended as follows: 
Please amend claim 9.
9. (Currently Amended) The structure of claim [[1]] 5, wherein the first substrate comprises a plurality of film thermoplastic sheets.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. The instant claims have been found allowable over the closest prior art of record. All objections and rejections previously set forth are withdrawn.
The distinctions between the instant claims and the closest prior art of record are explained below:
Moorleghem does not teach that the third surface of the second substrate is directly covalently bonded through a plurality of nitrogen atoms to the first surface of the first substrate. Moorleghem does not teach an interpenetrated network of polymer chains disposed between the third substrate and the first substrate. Moorleghem does not teach that the first substrate includes at least one of: a concentration of void regions that increases from the first surface to the second surface; or a concentration of rubber particles that increases from the first surface to the second surface.
Nguyen does not teach that the substrate is directly covalently bonded through a plurality of nitrogen atoms and a plurality of carbon atoms. Nguyen does not teach an interpenetrated network of polymer chains disposed between the third substrate and the first substrate. Nguyen does not teach that the first substrate includes at least one of: a concentration of void regions that increases from the first surface to the second surface; or a concentration of rubber particles that increases from the first surface to the second surface.
Shaw does not teach the third substrate of the instant claims 1, 11, and 20. Shaw further does not teach an interpenetrated network of polymer chains disposed between the third substrate and the first substrate. Shaw does not teach a change in stiffness between the first and second sheet. Shaw does not teach that the first substrate includes at least one of: a concentration of void regions that increases from the first surface to the second surface; or a concentration of rubber particles that increases from the first surface to the second surface.
Collette does not teach the third substrate of the instant claims 1, 11, and 20. Collette does not teach direct covalent bonding through a plurality of nitrogen and carbon atoms. Collette does not teach that the first substrate includes at least one of: a concentration of void regions that increases from the first surface to the second surface; or a concentration of rubber particles that increases from the first surface to the second surface.
Farhang does not teach the second or third substrate of the instant claims 1, 11, and 20. Farhang does not teach that the first substrate includes a concentration of rubber particles that increases from the first surface to the second surface.
Nishimura does not teach the second or third substrate of the instant claims 1, 11, and 20. Nishimura does not teach that the first substrate includes a concentration of void regions that increases from the first surface to the second surface.
It would not have been obvious to one of ordinary skill in the art to make modifications to Moorleghem with the specific claimed materials, structures, or properties to satisfy all the limitations of independent claims 1, 11, and 20.
The prior art of record does not render obvious the claimed invention. In view of the foregoing, the instant claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement for Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        

/Eli D. Strah/Primary Examiner, Art Unit 1782